 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    KEENAN WILKINS, aka NERRAH                       No. 2:19-cv-1338 KJN P
      BROWN,
12
                         Plaintiff,
13                                                     ORDER
              v.
14
      DR. CHRISTINE S. BARBER, et al.,
15
                         Defendants.
16

17

18          Plaintiff, a state prisoner proceeding pro se, has elected to dismiss defendants Escobar,
19   Adams and Recarey without prejudice. Good cause appearing, such defendants are dismissed
20   from this action without prejudice.
21          Accordingly, IT IS HEREBY ORDERED that defendants Escobar, Adams and Recarey
22   are dismissed without prejudice (ECF No. 33).
23   Dated: December 3, 2019
24

25

26
     wilk1338.59
27

28
                                                       1
